                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

JESSICA ANN MARTIN-                      )    Civil Action No. 1:19-cv-02313-
DOWLING,                                 )    WMR-JSA
                                         )
      Plaintiff,                         )    JURY TRIAL DEMANDED
                                         )
v.
                                         )
BLUE CROSS BLUE SHIELD                   )
OF GEORGIA FOUNDATION,                   )
LLC,                                     )
                                         )
      Defendant.                         )
                                         )
____________________________             )

                   DEFENDANT ANTHEM, INC.’S ANSWER TO
                   PLAINTIFF’S COMPLAINT FOR DAMAGES
      Defendant ANTHEM, INC. (“Anthem”), incorrectly named in the

Complaint as “Blue Cross Blue Shield Of Georgia Foundation, LLC,” by its

attorneys and pursuant to Fed. R. Civ. P. 8 and 12, hereby answers Plaintiff

JESSICA ANN MARTIN-DOWLING’s Complaint (“Plaintiff’s Complaint”) and

sets forth its Affirmative Defenses as follows:

                           NATURE OF COMPLAINT
COMPLAINT ¶1:

       Plaintiff brings this action for damages for violations of Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., age discrimination in
violation of the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. § 621, et seq. (“ADEA”), disability discrimination and retaliation in
violation of the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101
et. seq., and the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et. seq.
(“FMLA”).

ANSWER:

      Anthem admits that Plaintiff purports to bring this action under the Age

Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq.

(“ADEA”), the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101

et. seq. (“ADA”), and the Family and Medical Leave Act of 1993, 29 U.S.C. §

2601 et. seq. (“FMLA”), but Anthem denies that it violated the ADEA, the ADA,

or the FMLA and also denies that Plaintiff is entitled to any relief whatsoever.

Anthem further denies that Plaintiff brings this action under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”), inasmuch

as she has not stated any claims under Title VII, and denies the remaining

allegations in Paragraph No. 1 of Plaintiff’s Complaint.

                         JURISDICTION AND VENUE
COMPLAINT ¶2:

      Plaintiff invokes the jurisdiction of this court pursuant to 28 U.S.C. § 1331
and 42 U.S.C. § 2000e-5(f).

ANSWER:

      Anthem admits that this Court has jurisdiction over this action pursuant to

28 U.S.C. § 1331 because Plaintiff has asserted claims under the ADEA, ADA,

                                         2
and FMLA. Anthem denies that it violated the ADEA, ADA, and FMLA and

denies that Plaintiff is entitled to any relief whatsoever. Anthem further denies that

this Court has jurisdiction over this action pursuant to 42 U.S.C. § 2000e-5(f),

inasmuch as Plaintiff has not brought any claims under Title VII. Anthem also

denies the remaining allegations in Paragraph No. 2 of Plaintiff’s Complaint.

COMPLAINT ¶3:

     The unlawful employment practices alleged in this Complaint were
committed within this district. In accordance with 28 U.S.C. § 1391 and 42 U.S.C.
§2000(e)-5(f), venue is appropriate in this Court.

ANSWER:

      Anthem admits that venue is appropriate in this Court, but denies that it

violated the ADEA, ADA, or FMLA and denies that Plaintiff is entitled to any

relief whatsoever.   Anthem further denies that venue is appropriate based on

42 U.S.C. § 2000e-5(f), inasmuch as Plaintiff has not brought any claims under

that statute. Anthem also denies the remaining allegations in Paragraph No. 3 of

Plaintiff’s Complaint.

                                     PARTIES
COMPLAINT ¶4:

       Plaintiff is a female citizen of the United States of America and is subject to
the jurisdiction of this Court.




                                          3
ANSWER:

      Anthem lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph No. 4 of Plaintiff’s Complaint, except that,

upon information and belief, Anthem admits that Plaintiff is a female and a citizen

of the United States of America.

COMPLAINT ¶5:

      Plaintiff is over the age of 40.

ANSWER:

      Upon information and belief, Anthem admits the allegations in Paragraph

No. 5 of Plaintiff’s Complaint.

COMPLAINT ¶6:

      At all times relevant to this Complaint, Plaintiff was employed by and was
an “employee” of Defendant, as defined under the ADEA at 29 U.S.C. §630(f).

ANSWER:

      Anthem admits that Plaintiff was an employee of Anthem, Inc. Anthem

denies any remaining allegations in Paragraph No. 6 of Plaintiff’s Complaint.

COMPLAINT ¶7:

       Defendant is a foreign limited liability company qualified and licensed to do
business in Georgia, and at all times material hereto has conducted business within
this District.

ANSWER:

      Anthem denies the allegations in Paragraph No. 7 of Plaintiff’s Complaint.

                                         4
COMPLAINT ¶8:

      During all times relevant hereto, Defendant has employed twenty (20) or
more employees for the requisite duration under the ADEA. Defendant is
therefore covered under the ADEA in accordance with 29 U.S.C. § 630(b).

ANSWER:

      Anthem admits the allegations in Paragraph No. 8 of Plaintiff’s Complaint.

COMPLAINT ¶9:

      At all such times, Plaintiff was also an “employee” of Defendant as defined
under the ADA at 42 U.S.C. § 12111(4).

ANSWER:

      Anthem admits that Plaintiff was an employee of Anthem, Inc. Anthem

denies any remaining allegations in Paragraph No. 9 of Plaintiff’s Complaint.

COMPLAINT ¶10:

        Defendant is now and, at all times relevant hereto, has been a foreign limited
liability company, engaged in an industry affecting commerce. During all times
relevant hereto, Defendant has employed fifteen (15) or more employees for the
requisite duration under the ADA. Defendant is therefore covered under the ADA
in accordance with 42 U.S.C. § 12111(5).

ANSWER:

      Anthem denies the allegations in Paragraph No. 10 of Plaintiff’s Complaint,

except that Anthem admits that it is engaged in an industry affecting commerce,

that it employs fifteen or more employees, and that it is covered under the ADA.




                                          5
COMPLAINT ¶11:

      Plaintiff is an “eligible employee” within the meaning of the FMLA,
29 U.S.C. §2601 et seq.

ANSWER:

      Because Plaintiff sought FMLA leave on more than one occasion and

because the allegations in Paragraph No. 11 of Plaintiff’s Complaint do not specify

the period in question, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 11 of Plaintiff’s

Complaint.

COMPLAINT ¶12:

     Defendant is an “employer” within the meaning of the FMLA, 29 U.S.C.
§2601 et seq.

ANSWER:

      Anthem admits the allegations in Paragraph No. 12 of Plaintiff’s Complaint.

COMPLAINT ¶13:

      Plaintiff worked at least 1250 hours for Defendant within the 12 months
preceding taking medical leave pursuant to the FMLA.

ANSWER:

      Anthem admits that Plaintiff worked at least 1250 hours for Anthem within

the 12 months preceding the medical leave she took pursuant to the FMLA that

began on or about June 1, 2017. Anthem denies any remaining allegations in

Paragraph No. 13 of Plaintiff’s Complaint.

                                        6
COMPLAINT ¶14:

      Plaintiff was employed by Defendant for more than twelve (12) months.

ANSWER:

      Anthem admits the allegations in Paragraph No. 14 of Plaintiff’s Complaint.

COMPLAINT ¶15:

     Plaintiff was employed by Defendant at a worksite with 50 or more
employees within 75 miles of that worksite.

ANSWER:

      Anthem admits the allegations in Paragraph No. 15 of Plaintiff’s Complaint.

COMPLAINT ¶16:

      Plaintiff was eligible for FMLA leave.

ANSWER:

      Because Plaintiff sought FMLA leave on more than one occasion and

because the allegations in Paragraph No. 16 of Plaintiff’s Complaint do not specify

the period in question, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 16 of Plaintiff’s

Complaint.

COMPLAINT ¶17:

      Defendant may be served with process by delivering a copy of the summons
and complaint to its registered agent, CT Corporation System, 289 S. Culver St.,
Lawrenceville, Gwinnett Co., GA 30046.



                                        7
ANSWER:

      Anthem denies the allegations in Paragraph No. 17 of Plaintiff’s Complaint.

COMPLAINT ¶18:

       At all times mentioned herein, before and after, the persons responsible for
perpetrating Plaintiff’s discriminatory actions were agents, servants and employees
of Defendant and were at all such times acting within the scope and course of their
agency and employment, and/or the actions were expressly authorized by
Defendant and/or their actions were ratified by Defendant, thus making Defendant
liable for said actions.

ANSWER:

      Anthem denies the allegations in Paragraph No. 18 of Plaintiff’s Complaint.

                     ADMINISTRATIVE PROCEDURES
COMPLAINT ¶19:

      Plaintiff timely filed a charge of discrimination against Defendant with the
Equal Employment Opportunity Commission (“EEOC”) on October 5, 2018.

ANSWER:

      Anthem admits that Plaintiff filed a charge of discrimination against Blue

Cross Blue Shield of Georgia on October 5, 2018. Anthem denies any remaining

allegations in Paragraph No. 19 of Plaintiff’s Complaint.

COMPLAINT ¶20:

       Plaintiff’s Counsel requested that the EEOC issue the Notice of Right to Sue
Letter related to the Charge of Discrimination [410-2019-02531] on May 22, 2019.




                                         8
ANSWER:

      On information and belief, Anthem admits that Plaintiff’s counsel requested

the issuance of the Notice of Right to Sue letter on or about May 22, 2019.

Anthem denies the remaining allegations in Paragraph No. 20 of Plaintiff’s

Complaint.

COMPLAINT ¶21:

      This action has been commenced within ninety (90) days of receipt of the
“Notice of Right to Sue.”

ANSWER:

      Anthem denies the allegations in Paragraph No. 21 of Plaintiff’s Complaint,

inasmuch as Plaintiff acknowledges in her Complaint that, as of the filing of

Plaintiff’s Complaint on May 22, 2019, “Plaintiff’s Counsel has not yet received

the RTS Letter.” (Doc. No. 1 at 6, fn1.)

                          FACTUAL ALLEGATIONS
COMPLAINT ¶22:

       Defendant is now, and at all times relevant hereto, has been an employer
engaged in an industry affecting commerce within the meaning of §701(b), (g) and
(h) of Title VII and has employed more than the requisite number of persons for
the requisite duration under Title VII.

ANSWER:

      Anthem admits the allegations in Paragraph No. 22 of Plaintiff’s Complaint.

Anthem, however, denies that Plaintiff has brought any claims under Title VII,


                                           9
denies that Plaintiff has satisfied the prerequisites for bringing an action under

Title VII, denies that it violated Title VII, and denies that Plaintiff is entitled to any

relief whatsoever. Anthem further denies any remaining allegations in Paragraph

No. 22 of Plaintiff’s Complaint.

COMPLAINT ¶23:

      Ms. Martin was hired by BCBS on or about April 25, 2016 as a Registered
Nurse Case Manager.

ANSWER:

        Anthem admits that it hired Plaintiff as a Registered Nurse Case Manager I

on or about April 25, 2016. Anthem denies any remaining allegations in Paragraph

No. 23 of Plaintiff’s Complaint.

COMPLAINT ¶24:

        In May 2017, Ms. Martin was diagnosed with a disabling medical condition.

ANSWER:

        Anthem lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph No. 24 of Plaintiff’s Complaint.

COMPLAINT ¶25:

        In June 2017, Ms. Martin went out on Short Term Disability leave.

ANSWER:

        Anthem admits that Plaintiff began a Short Term Disability leave in June

2017.

                                           10
COMPLAINT ¶26:

         In November 2017, Ms. Martin returned to work.

ANSWER:

         Anthem admits that, after a period of Short Term Disability leave, Plaintiff

returned to work in November 2017.

COMPLAINT ¶27:

      Upon Ms. Martin’s return to work, she continued to have frequent medical
appointments, causing her to miss time at work.

ANSWER:

         Anthem lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph No. 27 of Plaintiff’s Complaint, except that

Anthem admits that, after her return to work in November 2017 following a period

of Short Term Disability leave, Plaintiff missed time at work.

COMPLAINT ¶28:

         Ms. Martin was not notified of her option to apply for intermittent FMLA
leave.

ANSWER:

         Anthem denies the allegations in Paragraph No. 28 of Plaintiff’s Complaint.

COMPLAINT ¶29:

      Ms. Martin was told by her Supervisor, Paula Coleman, that she would have
to make up the missed time she was out due to her medical appointments.



                                          11
ANSWER:

      Anthem lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph No. 29 of Plaintiff’s Complaint.

COMPLAINT ¶30:

      In January 2018, Ms. Coleman met twice with Ms. Martin to discuss
performance expectations.

ANSWER:

      Anthem admits that Paula Coleman met with Plaintiff in January 2018 to

discuss performance expectations.

COMPLAINT ¶31:

      In February 2018, Ms. Martin spoke to Human Resources about her medical
appointments and was then advised about intermittent FMLA.

ANSWER:

      Anthem denies the allegations in Paragraph No. 31 of Plaintiff’s Complaint,

but admits that an Associate Relations Consultant advised Plaintiff regarding the

possible availability of intermittent leave under the FMLA in or about January

2018. Anthem denies any remaining allegations in Paragraph No. 31 of Plaintiff’s

Complaint.

COMPLAINT ¶32:

      Ms. Martin applied for and was approved for intermittent FMLA, which was
then back dated to begin January 1, 2018 and to continue through approximately
July 23, 2018. The leave was specified as one to two times per month for one to
two hours, or one day per absence.

                                         12
ANSWER:

      Anthem denies the allegations in Paragraph No. 32 of Plaintiff’s Complaint,

except that Anthem admits that Plaintiff applied for intermittent FMLA leave for

the period January 24, 2018 through July 23, 2018 and that the leave requested was

for one to two times per month for one to two hours up to one day per absence.

Anthem denies any remaining allegations in Paragraph No. 32 of Plaintiff’s

Complaint.

COMPLAINT ¶33:

       Ms. Martin’s medical provider requested on the FMLA an accommodation
of a reduced work schedule of one to two hours per day for Ms. Martin.

ANSWER:

      Anthem admits that the Health Care Provider Statement from Plaintiff’s

doctor dated February 2, 2018 requested a reduced work schedule of one to two

hours per day for doctor visits. Anthem denies any remaining allegations in

Paragraph No. 33 of Plaintiff’s Complaint.

COMPLAINT ¶34:

      By February 20, 2018 and after Ms. Martin was approved for intermittent
FMLA to attend her medical appointments, Plaintiff’s Supervisor, Paula Coleman,
began to harass her, stating that she was not performing her job correctly, being
insubordinate, and that Plaintiff was not coming to work on time.

ANSWER:

      Anthem denies the allegations in Paragraph No. 34 of Plaintiff’s Complaint.

                                        13
COMPLAINT ¶35:

       On February 28, 2018, Ms. Coleman issued Ms. Martin a corrective action
in the form of a written warning citing her job performance.

ANSWER:

      Anthem admits the allegations in Paragraph No. 35 of Plaintiff’s Complaint.

COMPLAINT ¶36:

      Ms. Martin disputed the warning and did not sign the corrective action form.

ANSWER:

      Anthem admits the allegations in Paragraph No. 36 of Plaintiff’s Complaint.

COMPLAINT ¶37:

      Ms. Coleman was to meet with Ms. Martin on a weekly basis during the 30-
day warning period. The meetings were to take place on March 8, 15, 22, and 29
of 2018.

ANSWER:

      Anthem admits the allegations in Paragraph No. 37 of Plaintiff’s Complaint.

COMPLAINT ¶38:

       On or about March 25, 2018, Ms. Martin filed a report of discrimination and
harassment with Human Resources against Ms. Coleman. In the report, Martin
outlined that Coleman had continuously criticized her, continuously interrupted her
while working by sending messages or coming to her desk to speak. Coleman
would assign additional work with the knowledge that it could not be completed by
close of business and then would insist Martin stay late to complete the work.

ANSWER:

      Anthem admits that, on or about March 27, 2018, Plaintiff reported to

Anthem’s Associate Relations Resolution Team concerns that Ms. Coleman was

                                        14
harassing her, continuously criticizing her, continuously interrupting her, sending

her messages, and coming to her desk to speak to her.         Anthem denies the

remaining allegations in Paragraph No. 38 of Plaintiff’s Complaint.

COMPLAINT ¶39:

     Ms. Coleman stated that Ms. Martin was not completing her work correctly,
yet Martin was completing the assignments as taught in class.

ANSWER:

      Anthem denies the allegations in Paragraph No. 39 of Plaintiff’s Complaint,

except that Anthem admits that Ms. Coleman told Ms. Martin that she was not

completing her work correctly.

COMPLAINT ¶40:

      Ms. Coleman made Ms. Martin attend the training class for new hires, even
though Ms. Martin had taken the class already.

ANSWER:

      Anthem denies the allegations in Paragraph No. 40 of Plaintiff’s Complaint.

COMPLAINT ¶41:

       The harassment by Ms. Coleman became worse following the approval of
her intermittent FMLA.

ANSWER:

      Anthem denies the allegations in Paragraph No. 41 of Plaintiff’s Complaint.




                                        15
COMPLAINT ¶42:

     Ms. Coleman scheduled to change Ms. Martin’s work hours to the late shift,
knowing that it would be a hardship for Ms. Martin due to her disability.

ANSWER:

      Anthem denies the allegations in Paragraph No. 42 of Plaintiff’s Complaint.

COMPLAINT ¶43:

       Ms. Martin’s co-workers made complaints about Ms. Coleman’s harassment
directed towards Ms. Martin.

ANSWER:

      Anthem lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph No. 43 of Plaintiff’s Complaint, except that

Anthem denies that Martin’s co-workers made any formal complaints regarding

any alleged harassment of Ms. Martin by Ms. Coleman.

COMPLAINT ¶44:

       Ms. Coleman issued Ms. Martin an unauthorized absence for one of
Plaintiff’s medical appointments and made Plaintiff’s work assignments difficult.

ANSWER:

      Anthem denies the allegations in Paragraph No. 44 of Plaintiff’s Complaint.

COMPLAINT ¶45:

      Defendant assigned Erin Walker, Human Resources (AART) to Ms.
Martin’s case.




                                       16
ANSWER:

      Anthem admits that Associate Relations Consultant Erin Walker advised

Ms. Coleman regarding concerns she had regarding comments Plaintiff made to

other associates about her manager. Anthem denies any remaining allegations in

Paragraph No. 45 of Plaintiff’s Complaint.

COMPLAINT ¶46:

      On or about March 27, 2018 Ms. Coleman responded to Ms. Martin’s report
by accusing Plaintiff of not doing her work.

ANSWER:

      Anthem denies the allegations in Paragraph No. 46 of Plaintiff’s Complaint.

COMPLAINT ¶47:

      On April 11, 2018, Ms. Martin was terminated by Defendant.              The
Separation notice listed the reason for termination as “Other Involuntary.”

ANSWER:

      Anthem admits the allegations in Paragraph No. 47 of Plaintiff’s Complaint.

COMPLAINT ¶48:

       Ms. Walker stated to Ms. Martin that she had not yet completed her
investigation and was surprised by the termination by Ms. Coleman.

ANSWER:

      Anthem lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph No. 48 of Plaintiff’s Complaint.



                                         17
COMPLAINT ¶49:

      Others outside of Plaintiff’s protected class were treated differently.

ANSWER:

      Anthem denies the allegations in Paragraph No. 49 of Plaintiff’s Complaint.

COMPLAINT ¶50:

      Although Defendant purports to provide a legitimate non-discriminatory
reason for the adverse action, this reason is a pre-text.

ANSWER:

      Anthem denies the allegations in Paragraph No. 50 of Plaintiff’s Complaint.

                             CLAIMS FOR RELIEF

                                  COUNT I
                            FMLA INTERFERENCE
COMPLAINT ¶51:

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

ANSWER:

      Anthem incorporates by reference and restates its responses to Paragraph

Nos. 1 through 50 of Plaintiff’s Complaint as its response to Paragraph No. 51 of

Plaintiff’s Complaint.

COMPLAINT ¶52:

      Defendant is an “employer” as defined by the FMLA.

ANSWER:

      Anthem admits the allegations in Paragraph No. 52 of Plaintiff’s Complaint.

                                          18
COMPLAINT ¶53:

      Plaintiff was an eligible employee under the FMLA.

ANSWER:

      Because Plaintiff sought FMLA leave on more than one occasion and

because the allegations in Paragraph No. 53 of Plaintiff’s Complaint do not specify

the period in question, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 53 of Plaintiff’s

Complaint.

COMPLAINT ¶54:

      Plaintiff worked at least 1250 hours for Defendant prior to Defendant’s
termination of her employment.

ANSWER:

      Anthem admits the allegations in Paragraph No. 54 of Plaintiff’s Complaint.

COMPLAINT ¶55:

      Plaintiff was employed by Defendant for more than 12 months.

ANSWER:

      Anthem admits the allegations in Paragraph No. 55 of Plaintiff’s Complaint.

COMPLAINT ¶56:

     Plaintiff was employed by Defendant at a worksite with 50 or more
employees within 75 miles of that worksite.

ANSWER:

      Anthem admits the allegations in Paragraph No. 56 of Plaintiff’s Complaint.

                                        19
COMPLAINT ¶57:

      Because Plaintiff was an eligible employee, Plaintiff was entitled to medical
leave and other protections pursuant to the FMLA, 29 U.S.C. § 2601, et seq.

ANSWER:

      Because Plaintiff sought FMLA leave on more than one occasion and

because the allegations in Paragraph No. 57 of Plaintiff’s Complaint do not specify

the period in question, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 57 of Plaintiff’s

Complaint.

COMPLAINT ¶58:

      Plaintiff had a serious medical condition, as defined by the FMLA.

ANSWER:

      Because Plaintiff sought FMLA leave on more than one occasion and

because the allegations in Paragraph No. 58 of Plaintiff’s Complaint do not specify

the period in question, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 58 of Plaintiff’s

Complaint.

COMPLAINT ¶59:

     Plaintiff had a medical condition that required time off from work to receive
medical treatment.




                                        20
ANSWER:

      Because Plaintiff sought FMLA leave on more than one occasion and

because the allegations in Paragraph No. 59 of Plaintiff’s Complaint do not specify

the period in question, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 59 of Plaintiff’s

Complaint.

COMPLAINT ¶60:

      Defendant was aware of Plaintiff’s serious medical condition and her need
for and intent to take protected, intermitted medical leave to receive continuing
medical treatment for her serious medical condition.

ANSWER:

      Because Plaintiff sought FMLA leave on more than one occasion and

because the allegations in Paragraph No. 60 of Plaintiff’s Complaint do not specify

the period in question, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 60 of Plaintiff’s

Complaint.

COMPLAINT ¶61:

     Defendant terminated Plaintiff’s employment to avoid having to
accommodate Plaintiff’s rights to protected, intermittent medical leave.

ANSWER:

      Anthem denies the allegations in Paragraph No. 61 of Plaintiff’s Complaint.



                                        21
COMPLAINT ¶62:

       Defendant interfered with Plaintiff’s rights protected under the Family
Medical Leave Act, 29 U.S.C. § 2601, et seq., entitling Plaintiff to all appropriate
relief under the statute.

ANSWER:

      Anthem denies the allegations in Paragraph No. 62 of Plaintiff’s Complaint.

COMPLAINT ¶63:

      The effect of Defendant’s actions has been to deprive Plaintiff of a job, as
well as income in the form of wages, health insurance, prospective retirement
benefits, social security, and other benefits due to her solely because of her right to
leave under the FMLA.

ANSWER:

      Anthem denies the allegations in Paragraph No. 63 of Plaintiff’s Complaint.

COMPLAINT ¶64:

       As a result, Plaintiff is entitled to both equitable and monetary relief for
Defendant’s violation of the FMLA, specifically 29 U.S.C. § 2617(a)(1)(A) and
(B) — including, but not limited to, back pay, front pay or reinstatement,
attorneys’ fees and costs of litigation.

ANSWER:

      Anthem denies the allegations in Paragraph No. 64 of Plaintiff’s Complaint.

                      COUNT II: FMLA RETALIATION
COMPLAINT ¶65:

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.




                                          22
ANSWER:

      Anthem incorporates by reference and restates its responses to Paragraph

Nos. 52 through 64 of Plaintiff’s Complaint as its response to Paragraph No. 65 of

Plaintiff’s Complaint.

COMPLAINT ¶66:

      Defendant is an ‘employer’ as defined by the FMLA.

ANSWER:

      Anthem admits the allegations in Paragraph No. 66 of Plaintiff’s Complaint.

COMPLAINT ¶67:

      Plaintiff was an eligible employee under the FMLA.

ANSWER:

      Because Plaintiff sought FMLA leave on more than one occasion and

because the allegations in Paragraph No. 67 of Plaintiff’s Complaint do not specify

the period in question, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 67 of Plaintiff’s

Complaint.

COMPLAINT ¶68:

      Plaintiff worked at least 1250 hours for Defendant within the 12 months
preceding her request for medical leave pursuant to the FMLA.




                                        23
ANSWER:

      Because Plaintiff sought FMLA leave on more than one occasion and

because the allegations in Paragraph No. 68 of Plaintiff’s Complaint do not specify

the period in question, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 68 of Plaintiff’s

Complaint.

COMPLAINT ¶69:

      Plaintiff was employed by Defendant for more than 12 months.

ANSWER:

      Anthem admits the allegations in Paragraph No. 69 of Plaintiff’s Complaint.

COMPLAINT ¶70:

     Plaintiff was employed by Defendant at a worksite with 50 or more
employees within 75 miles of that worksite.

ANSWER:

      Anthem admits the allegations in Paragraph No. 70 of Plaintiff’s Complaint.

COMPLAINT ¶71:

      Because Plaintiff was an eligible employee, Plaintiff was entitled to medical
leave and other protections pursuant to the FMLA, 29 U.S.C. § 2601, et seq.

ANSWER:

      Because Plaintiff sought FMLA leave on more than one occasion and

because the allegations in Paragraph No. 71 of Plaintiff’s Complaint do not specify


                                        24
the period in question, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 71 of Plaintiff’s

Complaint.

COMPLAINT ¶72:

     Plaintiff had a medical condition that required time off of work to receive
medical treatment.

ANSWER:

      Because Plaintiff sought FMLA leave on more than one occasion and

because the allegations in Paragraph No. 72 of Plaintiff’s Complaint do not specify

the period in question, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 72 of Plaintiff’s

Complaint.

COMPLAINT ¶73:

      Plaintiff had a serious medical condition as defined by the FMLA.

ANSWER:

      Because Plaintiff sought FMLA leave on more than one occasion and

because the allegations in Paragraph No. 73 of Plaintiff’s Complaint do not specify

the period in question, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 73 of Plaintiff’s

Complaint.


                                        25
COMPLAINT ¶74:

      Defendant had notice of Plaintiff’s need for protected medical leave.

ANSWER:

      Because Plaintiff sought FMLA leave on more than one occasion and

because the allegations in Paragraph No. 74 of Plaintiff’s Complaint do not specify

the period in question, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 74 of Plaintiff’s

Complaint.

COMPLAINT ¶75:

      Defendant failed to advise Plaintiff about her right to FMLA leave.

ANSWER:

      Anthem denies the allegations in Paragraph No. 75 of Plaintiff’s Complaint.

COMPLAINT ¶76:

      After Plaintiff applied for and obtained FMLA leave, Defendant retaliated
against her.

ANSWER:

      Anthem denies the allegations in Paragraph No. 76 of Plaintiff’s Complaint.

COMPLAINT ¶77:

      Defendant terminated Plaintiff’s employment.

ANSWER:

      Anthem admits the allegations in Paragraph No. 77 of Plaintiff’s Complaint.


                                        26
COMPLAINT ¶78:

       Defendant’s termination of Plaintiff’s employment was causally related to
her attempt to exercise her rights to protected medical leave pursuant to the FMLA.

ANSWER:

      Anthem denies the allegations in Paragraph No. 78 of Plaintiff’s Complaint.

COMPLAINT ¶79:

       As a direct and proximate result of Defendant’s unlawful retaliation against
Plaintiff, Plaintiff has been damaged and is entitled to the relief set forth in the
Prayer for Relief below.

ANSWER:

      Anthem denies the allegations in Paragraph No. 79 of Plaintiff’s Complaint.

                          COUNT III
        DISABILITY DISCRIMINATION IN VIOLATION OF ADA
COMPLAINT ¶80:

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

ANSWER:

      Anthem incorporates by reference and restates its responses to Paragraph

Nos. 66 through 79 of Plaintiff’s Complaint as its response to Paragraph No. 80 of

Plaintiff’s Complaint.

COMPLAINT ¶81:

       Plaintiff suffers from a physical impairment which substantially limits major
life activities and bodily functions, including but not limited to functions of the
respiratory and circulatory systems.



                                          27
ANSWER:

      Because Plaintiff has not identified the physical impairment on which she

bases her claims, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 81 of Plaintiff’s

Complaint.

COMPLAINT ¶82:

     Plaintiff’s physical impairment is a “disability” within the meaning of the
ADA, as amended.

ANSWER:

      Because Plaintiff has not identified the physical impairment on which she

bases her claims, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 82 of Plaintiff’s

Complaint.

COMPLAINT ¶83:

      Defendant was aware of Plaintiff’s disability.

ANSWER:

      Because Plaintiff has not identified the disability on which she bases her

claims, Anthem lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph No. 83 of Plaintiff’s Complaint.




                                         28
COMPLAINT ¶84:

        Defendant received notice of Plaintiff’s disability, at the latest, in November
2015.

ANSWER:

        Anthem denies the allegations in Paragraph No. 84 of Plaintiff’s Complaint.

COMPLAINT ¶85:

      Defendant regarded Plaintiff as having a disability such that she is a person
with a disability within the meaning of the ADA, as amended.

ANSWER:

        Because the allegations in Paragraph No. 85 of Plaintiff’s Complaint do not

specify the period in question, Anthem lacks knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph No. 85 of Plaintiff’s

Complaint.

COMPLAINT ¶86:

       Plaintiff has a record of having a disability such that she is a person with a
disability within the meaning of the ADA, as amended.

ANSWER:

        Anthem admits that Plaintiff has a record of having a disability, but denies

any implication that Anthem violated the ADA and denies any remaining

allegations in Paragraph No. 86 of Plaintiff’s Complaint.




                                           29
COMPLAINT ¶87:

      At all times relevant to this action, Plaintiff was a qualified individual as
defined in the ADA.

ANSWER:

      Anthem denies the allegations in Paragraph No. 87 of Plaintiff’s Complaint.

COMPLAINT ¶88:

      Plaintiff was able to perform the essential functions of her job with a
reasonable accommodation.

ANSWER:

      Anthem denies the allegations in Paragraph No. 88 of Plaintiff’s Complaint.

COMPLAINT ¶89:

       Defendant terminated Plaintiff’s employment, in whole or in part, because of
her disability, perceived disability, or record of having a disability.

ANSWER:

      Anthem denies the allegations in Paragraph No. 89 of Plaintiff’s Complaint.

COMPLAINT ¶90:

       Defendant’s supervisory employee made derogatory comments about
Plaintiff’s disability.

ANSWER:

      Anthem denies the allegations in Paragraph No. 90 of Plaintiff’s Complaint.

COMPLAINT ¶91:

       By terminating Plaintiff’s employment because of her disability, perceived
disability, or record of having a disability, Defendant violated the ADA, as
amended.

                                        30
ANSWER:

      Anthem denies the allegations in Paragraph No. 91 of Plaintiff’s Complaint.

COMPLAINT ¶92:

      Although Defendant purports to provide a legitimate non-discriminatory
reason for the adverse action, this reason is a pre-text for disability discrimination.

ANSWER:

      Anthem denies the allegations in Paragraph No. 92 of Plaintiff’s Complaint.

COMPLAINT ¶93:

       Defendant treated other employees outside Plaintiff’s protected class
differently.

ANSWER:

      Anthem denies the allegations in Paragraph No. 93 of Plaintiff’s Complaint.

COMPLAINT ¶94:

       Defendant’s actions in subjecting Plaintiff to different terms and conditions
of employment constitutes unlawful discrimination on the basis of this violation of
the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. § 12111 et
seq., 42 U.S.C. 2000e et seq. and 42 U.S.C. section 1981A.

ANSWER:

      Anthem denies the allegations in Paragraph No. 94 of Plaintiff’s Complaint.

COMPLAINT ¶95:

     Defendant has willfully and wantonly disregarded Plaintiff’s rights, and
Defendant’s discrimination against Plaintiff was undertaken in bad faith.

ANSWER:

      Anthem denies the allegations in Paragraph No. 95 of Plaintiff’s Complaint.

                                          31
COMPLAINT ¶96:

       The effect of the conduct complained of herein has been to deprive Plaintiff
of equal employment opportunity and has otherwise adversely affected her status
as an employee because of her disability.

ANSWER:

      Anthem denies the allegations in Paragraph No. 96 of Plaintiff’s Complaint.

COMPLAINT ¶97:

      As a direct and proximate result Defendant’s violation of the ADA, Plaintiff
has been made the victim of acts that have adversely affected her psychological
and physical well-being.

ANSWER:

      Anthem denies the allegations in Paragraph No. 97 of Plaintiff’s Complaint.

COMPLAINT ¶98:

       As a result of Defendant’s discriminatory actions against Plaintiff, she has
suffered lost compensation and benefits, substantial emotional distress,
inconvenience, humiliation, and other indignities.

ANSWER:

      Anthem denies the allegations in Paragraph No. 98 of Plaintiff’s Complaint.

COMPLAINT ¶99:

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including
but not limited to back pay and lost benefits, reinstatement, compensatory
damages, equitable relief, attorneys’ fees, costs of litigation and all other relief
recoverable under the ADA, as amended.

ANSWER:

      Anthem denies the allegations in Paragraph No. 99 of Plaintiff’s Complaint.


                                        32
                         COUNT IV
         FAILURE TO ACCOMMODATE IN VIOLATION OF ADA
COMPLAINT ¶100:

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

ANSWER:

      Anthem incorporates by reference and restates its responses to Paragraph

Nos. 81 through 99 of Plaintiff’s Complaint as its response to Paragraph No. 100

of Plaintiff’s Complaint.

COMPLAINT ¶101:

       Plaintiff suffers from a physical impairment which substantially limits major
life activities and bodily functions including but not limited to functions of the
respiratory and circulatory systems.

ANSWER:

      Because Plaintiff has not identified the physical impairment on which she

bases her claims, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 101 of Plaintiff’s

Complaint.

COMPLAINT ¶102:

     Plaintiff’s physical impairment is a “disability” within the meaning of the
ADA, as amended.




                                          33
ANSWER:

        Because Plaintiff has not identified the physical impairment on which she

bases her claims, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 102 of Plaintiff’s

Complaint.

COMPLAINT ¶103:

        Defendant was aware of Plaintiff’s disability.

ANSWER:

        Because Plaintiff has not identified the disability on which she bases her

claims, Anthem lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph No. 83 of Plaintiff’s Complaint.

COMPLAINT ¶104:

        Defendant received notice of Plaintiff’s disability, at the latest, in November
2015.

ANSWER:

        Anthem denies the allegations in Paragraph No. 104 of Plaintiff’s

Complaint.

COMPLAINT ¶105:

      At all times relevant to this action, Plaintiff was a qualified individual as
defined in the ADA.




                                           34
ANSWER:

      Anthem denies the allegations in Paragraph No. 105 of Plaintiff’s

Complaint.

COMPLAINT ¶106:

      Plaintiff was able to perform the essential function of her job with a
reasonable accommodation.

ANSWER:

      Anthem denies the allegations in Paragraph No. 106 of Plaintiff’s

Complaint.

COMPLAINT ¶107:

       Plaintiff requested that Defendant accommodate her disability by allowing
her to take intermittent leave from work to attend periodic doctor’s appointments
and time off as needed to avoid going into a serious medical state related to her
disability.

ANSWER:

      Anthem lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph No. 107 of Plaintiff’s Complaint, except that

Anthem admits that Plaintiff requested, and Anthem granted, an accommodation in

the form of intermittent leave for doctor visits and for occasional illness related to

those appointments.




                                         35
COMPLAINT ¶108:

      Upon receiving Plaintiff’s request for accommodations, Defendant interfered
with and failed to engage in any interactive process with Plaintiff regarding her
requested accommodations.

ANSWER:

      Anthem denies the allegations in Paragraph No. 108 of Plaintiff’s

Complaint.

COMPLAINT ¶109:

      Defendant refused to provide Plaintiff with the reasonable accommodations,
even though to do so would not impose an undue hardship.

ANSWER:

      Anthem denies the allegations in Paragraph No. 109 of Plaintiff’s

Complaint.

COMPLAINT ¶110:

       Defendant terminated Plaintiff’s employment to avoid providing Ms. Martin
the reasonable accommodations requested.

ANSWER:

      Anthem denies the allegations in Paragraph No. 110 of Plaintiff’s

Complaint.

COMPLAINT ¶111:

     By refusing to accommodate Plaintiff, Defendant violated the ADA, as
amended.



                                       36
ANSWER:

      Anthem denies the allegations in Paragraph No. 111 of Plaintiff’s

Complaint.

COMPLAINT ¶112:

       Defendant has willfully and wantonly disregarded Plaintiff’s rights, and
Defendant’s failure to accommodate Plaintiff’s disability was undertaken in bad
faith.

ANSWER:

      Anthem denies the allegations in Paragraph No. 112 of Plaintiff’s

Complaint.

COMPLAINT ¶113:

       The effect of the conduct complained of herein has been to deprive Plaintiff
of equal employment opportunity and has otherwise adversely affected her status
as an employee because of her disability.

ANSWER:

      Anthem denies the allegations in Paragraph No. 113 of Plaintiff’s

Complaint.

COMPLAINT ¶114:

       As a direct and proximate result of Defendant’s violation of the ADA,
Plaintiff has been made the victim of acts that have adversely affected her
psychological and physical well-being.




                                        37
ANSWER:

      Anthem denies the allegations in Paragraph No. 114 of Plaintiff’s

Complaint.

COMPLAINT ¶115:

       As a result of Defendant’s discriminatory actions against Plaintiff, she has
suffered lost compensation and benefits, substantial emotional distress,
inconvenience, humiliation, and other indignities.

ANSWER:

      Anthem denies the allegations in Paragraph No. 115 of Plaintiff’s

Complaint.

COMPLAINT ¶116:

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including
but not limited to back pay and lost benefits, reinstatement, compensatory
damages, equitable relief, attorneys’ fees, costs of litigation and all other relief
recoverable under the ADA, as amended.

ANSWER:

      Anthem denies the allegations in Paragraph No. 116 of Plaintiff’s

Complaint.

                                     COUNT V

      RETALIATION IN VIOLATION OF THE ADA, AS AMENDED
COMPLAINT ¶117:

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.



                                          38
ANSWER:

      Anthem incorporates by reference and restates its responses to Paragraph

Nos. 101 through 116 of Plaintiff’s Complaint as its response to Paragraph No. 117

of Plaintiff’s Complaint.

COMPLAINT ¶118:

       Plaintiff suffers from a physical impairment which substantially limits major
life activities and bodily functions including but not limited to functions of the
respiratory and circulatory systems.

ANSWER:

      Because Plaintiff has not identified the physical impairment on which she

bases her claims, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 118 of Plaintiff’s

Complaint.

COMPLAINT ¶119:

     Plaintiff’s physical impairment is a “disability” within the meaning of the
ADA, as amended.

ANSWER:

      Because Plaintiff has not identified the physical impairment on which she

bases her claims, Anthem lacks knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph No. 119 of Plaintiff’s

Complaint.



                                        39
COMPLAINT ¶120:

      Defendant was aware of Plaintiff’s disability.

ANSWER:

      Because Plaintiff has not identified the disability on which she bases her

claims, Anthem lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph No. 83 of Plaintiff’s Complaint.

COMPLAINT ¶121:

      Defendant received notice of Plaintiff’s disability.

ANSWER:

      Because Plaintiff has not identified the disability on which she bases her

claims, Anthem lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph No. 121 of Plaintiff’s Complaint.

COMPLAINT ¶122:

      At all times relevant to this action, Plaintiff was a qualified individual as
defined in the ADA.

ANSWER:

      Anthem denies the allegations in Paragraph No. 122 of Plaintiff’s

Complaint.

COMPLAINT ¶123:

      Plaintiff was able to perform the essential functions of her job with a
reasonable accommodation.


                                         40
ANSWER:

      Anthem denies the allegations in Paragraph No. 123 of Plaintiff’s

Complaint.

COMPLAINT ¶124:

      Plaintiff engaged in protected activity when she requested that Defendant
accommodate her disability by allowing her to take intermittent leave from work to
attend periodic doctor’s appointments and time off as needed to avoid going into a
serious medical state related to her disability.

ANSWER:

      Anthem admits that Plaintiff requested, and Anthem granted, an

accommodation in the form of intermittent leave for doctor visits and for

occasional illness related to those appointments. Anthem also admits that a request

for an accommodation is a protected activity.      Anthem denies any remaining

allegations in Paragraph No. 124 of Plaintiff’s Complaint.

COMPLAINT ¶125:

      Plaintiff engaged in protected activity when she complained to Defendant
about disability discrimination and retaliation.

ANSWER:

      Anthem admits that Plaintiff reported conduct that she alleged occurred after

she took medical leave, as well as conduct she alleged occurred after Anthem

approved her to take intermittent leave. Anthem also admits that complaining

about alleged disability discrimination or alleged retaliation for requesting an

                                        41
accommodation is a protected activity. Anthem denies any remaining allegations

in Paragraph No. 125 of Plaintiff’s Complaint.

COMPLAINT ¶126:

      Defendant retaliated against Plaintiff by interfering with her requests for
accommodation and subjecting her to disciplinary actions on the basis of her
requests and subsequent complaints of discrimination and retaliation.

ANSWER:

      Anthem denies the allegations in Paragraph No. 126 of Plaintiff’s

Complaint.

COMPLAINT ¶127:

       Defendant retaliated against Plaintiff by terminating her employment on the
basis of her accommodation requests.

ANSWER:

      Anthem denies the allegations in Paragraph No. 127 of Plaintiff’s

Complaint.

COMPLAINT ¶128:

       Defendant retaliated against Plaintiff by terminating her employment on the
basis of her complaints of disability discrimination and retaliation.

ANSWER:

      Anthem denies the allegations in Paragraph No. 128 of Plaintiff’s

Complaint.




                                        42
COMPLAINT ¶129:

      Defendant’s proffered reason for terminating Plaintiff’s employment is a
pretext designed to hide Defendant’s retaliatory motive.

ANSWER:

      Anthem denies the allegations in Paragraph No. 129 of Plaintiff’s

Complaint.

COMPLAINT ¶130:

     Defendant’s retaliatory actions against Plaintiff were in violation of the
ADA, as amended.

ANSWER:

      Anthem denies the allegations in Paragraph No. 130 of Plaintiff’s

Complaint.

COMPLAINT ¶131:

     Defendant willfully and wantonly disregarded Plaintiff’s rights, and
Defendant’s retaliation against Plaintiff was undertaken in bad faith.

ANSWER:

      Anthem denies the allegations in Paragraph No. 131 of Plaintiff’s

Complaint.

COMPLAINT ¶132:

       As a result of Defendant’s retaliatory actions against Plaintiff, she has
suffered lost compensation and benefits, substantial emotional distress,
inconvenience, humiliation, and other indignities.



                                      43
ANSWER:

      Anthem denies the allegations in Paragraph No. 132 of Plaintiff’s

Complaint.

COMPLAINT ¶133:

      Pursuant to the ADA, as amended, Plaintiff is entitled to damages including
but not limited to back pay and lost benefits, reinstatement, compensatory
damages, equitable relief, attorneys’ fees, costs of litigation and all other relief
recoverable under the ADA, as amended.

ANSWER:

      Anthem denies the allegations in Paragraph No. 133 of Plaintiff’s

Complaint.

                          COUNT VI
         AGE DISCRIMINATION IN VIOLATION OF THE ADEA
COMPLAINT ¶134:

      Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

ANSWER:

      Anthem incorporates by reference and restates its responses to Paragraph

Nos. 118 through 133 of Plaintiff’s Complaint as its response to Paragraph No. 134

of Plaintiff’s Complaint.

COMPLAINT ¶135:

      Plaintiff is over the age of 40.




                                          44
ANSWER:

       Upon information and belief, Anthem admits the allegations in Paragraph

No. 135 of Plaintiff’s Complaint.

COMPLAINT ¶136:

       At the time Defendant terminated Plaintiff’s employment, she was 63 years
old.

ANSWER:

       Upon information and belief, Anthem admits the allegations in Paragraph

No. 136 of Plaintiff’s Complaint.

COMPLAINT ¶137:

      Defendant’s supervisory employee harassed and singled-out Plaintiff by
exemplifying her to be an individual whose age made her incapable of keeping up
with her work and technology.

ANSWER:

       Anthem denies the allegations in Paragraph No. 137 of Plaintiff’s

Complaint.

COMPLAINT ¶138:

      Defendant terminated Plaintiff’s employment, in whole or in part, because of
her age.

ANSWER:

       Anthem denies the allegations in Paragraph No. 138 of Plaintiff’s

Complaint.


                                       45
COMPLAINT ¶139:

      Others outside of Ms. Martin’s protected classes were treated differently.

ANSWER:

      Anthem denies the allegations in Paragraph No. 139 of Plaintiff’s

Complaint.

COMPLAINT ¶140:

      Defendant’s actions in subjecting Plaintiff to different terms and conditions
of employment based on her age constitutes unlawful discrimination in violation of
the ADEA, as amended.

ANSWER:

      Anthem denies the allegations in Paragraph No. 140 of Plaintiff’s

Complaint.

COMPLAINT ¶141:

     Defendant has willfully and wantonly disregarded Plaintiff’s rights, and
Defendant’s discrimination against Plaintiff was undertaken in bad faith.

ANSWER:

      Anthem denies the allegations in Paragraph No. 141 of Plaintiff’s

Complaint.

COMPLAINT ¶142:

      The effect of the conduct was to deprive Plaintiff of equal employment
opportunity, and otherwise adversely affected Plaintiff’s status as an employee,
because of her age.



                                        46
ANSWER:

      Anthem denies the allegations in Paragraph No. 142 of Plaintiff’s

Complaint.

COMPLAINT ¶143:

      As a direct and proximate result of these actions, Plaintiff has been made a
victim of acts that adversely affected her psychological and physical wellbeing as
well as causing lost compensation and benefits.

ANSWER:

      Anthem denies the allegations in Paragraph No. 143 of Plaintiff’s

Complaint.

COMPLAINT ¶144:

       Pursuant to the ADEA, Plaintiff is entitled to damages including but not
limited to back pay and lost benefits, reinstatement, equitable relief, attorneys’
fees, costs of litigation and all other relief recoverable under the ADEA.

ANSWER:

      Anthem denies the allegations in Paragraph No. 144 of Plaintiff’s

Complaint.

PRAYER FOR RELIEF:
      WHEREFORE, Plaintiff requests judgment as follows:

      (a)    General damages for mental and emotional suffering caused by
             Defendant’s misconduct;

      (b)    Punitive damages based on Defendant’s willful, malicious,
             intentional, and deliberate acts, including ratification, condonation and
             approval of said acts;

                                         47
      (c)     Special damages and/or liquidated damages for lost wages and
              benefits and prejudgment interest thereon;

      (d)     Reasonable attorney’s fees and expenses of litigation;

      (e)     Trial by jury as to all issues;

      (f)     Prejudgment interest at the rate allowed by law;

      (g)     Declaratory relief to the effect that Defendant has violated Plaintiff’s
              statutory rights;

      (h)     Injunctive relief of reinstatement, or front pay in lieu thereof, and
              prohibiting Defendant from further unlawful conduct of the type
              described herein; and

      (i)     All other relief to which she may be entitled.

ANSWER:
      Anthem denies that Plaintiff has been damaged by any act, omission, or

other conduct on the part of Anthem or its agents, representatives, or employees.

Anthem also denies that Plaintiff is entitled to the relief sought in the Complaint, in

the Prayer for Relief or any subpart of the Prayer for Relief, or any relief

whatsoever.

                            AFFIRMATIVE DEFENSES
      Anthem further denies every allegation not expressly admitted in this

Answer and asserts the following affirmative defenses. In asserting these defenses,

Anthem does not assume the burden of proof as to matters that, pursuant to law,




                                            48
are Plaintiff’s burden to prove. Anthem reserves the right to plead any additional

affirmative defenses as they become known during the pendency of this action.

                                  FIRST DEFENSE
      To the extent Plaintiff’s claims are based on acts that occurred before any

applicable statute of limitations, Plaintiff’s claims are time-barred.

                                SECOND DEFENSE
      To the extent Plaintiff failed to exhaust her administrative remedies or failed

to comply with any procedural prerequisites before bringing her claims, including

filing her EEOC charge and exercising her right to sue within the time prescribed

by law, such claims are barred.

                                  THIRD DEFENSE
      To the extent Plaintiff alleges that any of Anthem’s employees acted in an

unlawful manner, such conduct, if it occurred, was outside of the course and scope

of that individual’s employment, was not authorized or condoned by Anthem, and

was undertaken without Anthem’s knowledge or consent. Thus, Anthem is not

liable for any such conduct, if it occurred.

                               FOURTH DEFENSE
      Plaintiff’s claims are barred, in whole or in part, because Anthem made good

faith efforts, in consultation with Plaintiff, to identify and provide a reasonable

accommodation that would provide Plaintiff with an equally effective opportunity
                                          49
and would not cause an undue hardship on Anthem’s operations.

                                FIFTH DEFENSE
      Plaintiff is not entitled to punitive damages because Anthem made good

faith efforts to comply with the ADA and all other applicable laws, any acts or

omissions giving rise to Plaintiff’s claims were undertaken or made in good faith,

and Anthem had reasonable grounds for believing that its actions or omissions did

not violate applicable law.

                                SIXTH DEFENSE
      Plaintiff’s claims under the FMLA are barred because she failed to provide

proper notice as required by the FMLA.

                              SEVENTH DEFENSE
      Plaintiff is not entitled to liquidated damages because Anthem made good

faith efforts to comply with the FMLA and all other applicable anti-discrimination

laws and any acts or omissions giving rise to Plaintiff’s claims were undertaken or

made in good faith, and Anthem had reasonable grounds for believing that its

actions or omissions did not violate the applicable law.

                               EIGHTH DEFENSE
      To the extent Plaintiff has failed to mitigate her alleged damages, her

recovery, if any, must be reduced accordingly.



                                         50
                               NINTH DEFENSE
      Anthem asserts that even if some impermissible motive were a factor in any

employment decision concerning Plaintiff, a claim that Anthem expressly denies,

the same decisions(s) would have been reached for legitimate business reasons.


      WHEREFORE, Anthem respectfully requests that the Court dismiss

Plaintiff’s Complaint in its entirety with prejudice and award Anthem its

reasonable attorneys’ fees, costs, expenses, and any and all other relief the Court

deems just and proper.


                                       Respectfully submitted,

                                       ANTHEM, INC.

                                       By: _s/ Thomas G. Reynolds IV_
                                          Alex S. Drummond
                                          Georgia Bar No. 231116
                                          adrummond@seyfarth.com
                                          Thomas G. Reynolds IV
                                          Georgia Bar No. 601898
                                          treynolds@seyfarth.com
                                          SEYFARTH SHAW LLP
                                          1075 Peachtree Street, N.E., Suite 2500
                                          Atlanta, Georgia 30309-3958
                                          Telephone: (404) 885-1500
                                          Facsimile: (404) 892-7056

                                             Attorneys for Defendant
                                             ANTHEM, INC.
Date: August 2, 2019


                                        51
                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

JESSICA ANN MARTIN-                      )    Civil Action No. 1:19-cv-02313-
DOWLING,                                 )    WMR-JSA
                                         )
         Plaintiff,                      )    JURY TRIAL DEMANDED
                                         )
v.
                                         )
BLUE CROSS BLUE SHIELD                   )
OF GEORGIA FOUNDATION,                   )
LLC,                                     )
                                         )
         Defendant.                      )
                                         )
____________________________             )

                           CERTIFICATE OF SERVICE
         I certify that on August 2, 2019, I electronically filed DEFENDANT

ANTHEM, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES

with the Clerk of Court using the CM/ECF system, which will automatically send

electronic notification of such filing to the following attorney of record:

                      Sheri Bagheri
                      Barrett & Farahany
                      1100 Peachtree Street, N.E.
                      Suite 500
                      Atlanta, Georgia 30309

                                               /s/ Thomas G. Reynolds IV
                                               Georgia Bar No. 601898
                                               Counsel for Anthem, Inc.




58074248v.3
